PER CURIAM.
The State appeals an order dismissing a severed count of possession of a firearm by a convicted felon on the ground that the defendant’s acquittal of the earlier-tried charge of murder in the second degree, under the circumstances there presented, was collateral estoppel as to the firearm possession charge. See Gragg v. State, 429 So.2d 1204 (Fla.), cert. denied, 464 U.S. 820, 104 S.Ct. 83, 78 L.Ed.2d 93 (1983). It appears from the record that the jury must have found that either (a) the defendant did not physically possess the firearm during the struggle with the decedent, or (b) if he did possess the firearm, such possession was within the justification defense of Marrero v. State, 516 So.2d 1052, 1055 (Fla. 3d DCA 1987). The State has not suggested any version of the facts which would warrant a different conclusion.
Affirmed.